DETAILED ACTION
	This is the first office action in response to amendments filed 09/14/2021. Claims 1-2 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Based on the amendments made, the claims have overcome the previous 112(b) prior art rejection. For clarification of the record, the monitoring region being parallel to the user-specified and robot coordinate systems is being interpreted as the coordinate systems being parallel along at least one plane of the three dimensions (x-, y-, z-). The prior art of record discloses a robot system with a monitoring region and a robot region, using a transformation matrix to compare the position of the monitoring region and the robot in the same coordinate system (Baek “Systems and Algorithms for Development of the Robot Safety Function), using parallel coordinate systems (Miyake US 4613943), and having a user-specified coordinate system (Bhatt US 20080051938). However, the prior art does not teach using the claimed equation to perform a transformation calculation using the inverse homogeneous transformation matrix. Thus, the prior art does not singly or in combination teach all of the claim limitations together. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably 

Allowed Claims
	Claims 1-2 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664